GODDARD, Presiding Judge,
concurring.
I concur in Judge McMurray’s reversal of the Trial Court’s dismissal of the ease against the operator of the motorcycle, Mr. Brewer, for the reasons stated therein, and in his affirmance of the dismissal as to the “dram shop” Defendants. I base my concurrence as to the latter upon T.C.A 57-10-101, which provides that consuming rather than furnishing1 alcoholic beverages is the proximate cause of injuries inflicted by an intoxicated person.
In reaching this conclusion I note that no constitutional attack is leveled as to the statute and, further, that the import of T.C.A. 57-10-102 is not entirely clear. My reading of both Code Sections, however, persuades me that T.C.A 57-10-102 is intended as an exception to 57-10-101 and allows recovery if the requirements contained therein are met. *429While it seems anomalous to me that the Legislature would insulate an alcoholic dispensing establishment from liability when the spirits are given away to those under 21 or intoxicated, as opposed to being sold, I conclude that under the clear language of T.C.A. 57-10-101 the acts of the “dram shop” Defendants, who furnished but did not sell the intoxicating beverage, are not the proximate cause of the death of Mr. LaRue, which is necessary to cast them in judgment.

. T.C.A. 57-4-203(b), which the complaint alleges the "dram shop” Defendants violated, provides the following:
(b) SALES TO MINORS PROHIBITED. (1) Any licensee or other person who sells, furnishes, disposes of, gives, or causes to be sold, furnished, disposed of, or given, any alcoholic beverage to any person under twenty-one (21) years of age is guilty of a Class A misdemean- or.